    Case: 1:20-cv-00201-SNLJ Doc. #: 2 Filed: 10/08/20 Page: 1 of 4 PageID #: 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

MICHAEL G. ROBINSON,                                )
                                                    )
                Movant,                             )
                                                    )
        v.                                          )           No. 1:20-cv-201-SNLJ
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                Respondent.                         )

                                 MEMORANDUM AND ORDER

        Before the Court is movant Michael G. Robinson's motion to vacate, set aside or correct

sentence pursuant to 28 U.S.C. § 2255. 1 Movant has filed a previous § 2255 motion that was

denied on the merits, and he has not received authorization from the United States Court of

Appeals for the Eighth Circuit to file a successive motion. Therefore, the Court will deny and

dismiss the motion without further proceedings.

                                                 Background

        On June 9, 2015, movant pleaded guilty to being a felon in possession of a firearm.

United States v. Robinson, No. 1:15-cr-50-SNLJ-1 (E.D. Mo. 2015). On November 10, 2015, he

was sentenced to 120 months' imprisonment. He did not appeal.

       Movant filed his first 28 U.S.C. § 2255 motion on April 4, 2016. Robinson v. United

States, No. 1:16-cv-72-SNLJ (E.D. Mo. 2016). In the motion, he sought relief under Johnson v.

United States, 135 S. Ct. 2551 (2015). The Court denied movant's motion without a hearing on

August 29, 2016, and movant did not appeal. Movant filed a second§ 2255 motion on November


1Movant did not file the motion on the proper form, as required by the Local Rules of this Court.
However, it is clear he initiated this action to seek relief pursuant to 28 U.S.C. § 2255. Therefore, the
Court interprets movant's filing as a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence.
   Case: 1:20-cv-00201-SNLJ Doc. #: 2 Filed: 10/08/20 Page: 2 of 4 PageID #: 4



20, 2019. Robinson v. United States, No. 1:19-cv-220-SNLJ (E.D. Mo. 2019). On December 9,

2019, the motion was denied and dismissed after the Court determined it was an unauthorized

successive motion. Movant did not appeal. Movant filed the instant motion on September 22,

2020. Therein, he states he is entitled to relief under the Supreme Court's decision in Rehaifv.

United States, 139 S. Ct. 2191 (2019).

                                                Discussion

       Because movant previously filed a § 2255 motion that was denied on the merits, the

instant motion is a "second or successive motion" within the meaning of 28 U.S.C. §§ 2244 and

2255. However, it has not been certified by the United States Court of Appeals for the Eighth

Circuit as required by the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA").

       Under 28 U.S.C. § 2255(h):

               A second or successive motion must be certified as provided in
               section 2244 by a panel of the appropriate court of appeals to
               contain-

               (1)     newly discovered evidence that, if proven and viewed in
               light of the evidence as a whole, would be sufficient to establish by
               clear and convincing evidence that no reasonable factfinder would
               have found the movant guilty of the offense; or

               (2)    a new rule of constitutional law, made retroactive to cases
               on collateral review by the Supreme Court, that was previously
               unavailable.

       The requirement that prisoners obt.ain authorization from the Circuit Court before filing a

second or successive petition in the District Court is jurisdictional. Burton v. Stewart, 127 S. Ct.

793, 796 (2007). "Federal courts are courts of limited jurisdiction. The requirement that

jurisdiction be established as a threshold matter springs from the nature and limits of the judicial

power of the United States and is inflexible and without exception." Kessler v. Nat'l Enterprises,

Inc., 347 F.3d 1076, 1081 (8th Cir. 2003) (quotation marks omitted). Accordingly, the instant

                                                 2
   Case: 1:20-cv-00201-SNLJ Doc. #: 2 Filed: 10/08/20 Page: 3 of 4 PageID #: 5



motion will be denied and dismissed without prejudice to refiling if, and when, movant obtains

permission from the United States Court of Appeals for the Eighth Circuit to do so.

       Movant also asks the Court to appoint counsel. Movant' s request will be denied. There is

neither a constitutional nor a statutory right to appointed counsel in § 2255 proceedings. See

Pennsylvania v. Finley, 481 U.S. 551 (1987). Instead, a court may appoint counsel in a§ 2255

case if "the interests of justice so require." 18 U.S.C. § 3006A(a)(2)(B). See also 28 U.S.C. §

2255(g). When no evidentiary hearing is necessary, the appointment of counsel is discretionary.

Abdullah v. Norris, 18 F.3d 571, 573 (8th Cir. 1994). Here, as noted above, movant has not

obtained the necessary authorization from the United States Court of Appeals for the Eighth

Circuit to file a successive § 2255 motion. It therefore cannot be said that the appointment of

counsel would be in the interests of justice. Additionally, courts generally do not appoint

attorneys to assist inmates with investigating or commencing actions. United States v. Hessman,

2008 WL 656507 (N.D. Iowa, Mar. 11, 2008).

       The Court has considered whether to issue a certificate of appealability. To do so, the

Court must find a substantial showing of the denial of a federal constitutional right. See

Tiedeman v. Benson, 122 F.3d 518,522 (8th Cir. 1997). A substantial showing is a showing that

issues are debatable among reasonable jurists, a Court could resolve the issues differently, or the
                                                                         ,
issues deserve further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing

Flieger v. Delo, 16 F.3d 878, 882-83 (8th Cir. 1994)). Because movant has made no such

showing, the Court will not issue a certificate of appealability.

       Accordingly,




                                                  3
   Case: 1:20-cv-00201-SNLJ Doc. #: 2 Filed: 10/08/20 Page: 4 of 4 PageID #: 6



       IT IS HEREBY ORDERED that movant's motion to vacate is DENIED and

DISMISSED, without prejudice, because it is an unauthorized successive motion. See 28 U.S.C.

§ 2255(h). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that this Court will not issue a certificate of appealability.

       Dated this   f>f 4 day of October, 2020.

                                                                                   1
                                             STEPHEN N. LIMBA'UH,JR~
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                                  4
